Case 1:17-cr-20648-RNS Document 59 Entered on FLSD Docket 10/08/2018 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 17-20648-CR-SCOLA

  UNITED STATES OF AMERICA

          Plaintiff,
  v.

  GAL VALLERIUS,

        Defendant.
  _______________________________/


          OBJECTIONS TO PSI AND MEMORANDUM IN SUPPORT OF THE
              PARTIES JOINTLY RECOMMENDED SENTENCE



          The Defendant, Mr. Gal Vallerius, by and through his undersigned counsel

  files the following objections to the Presentence Investigation Report (“PSI”). (DE

  58) and memorandum in support of the parties jointly recommended sentence.

  Objections to PSI report

          The following are a factual corrections to the PSI report which do not impact

  the guideline calculation:

          Page 5 Paragraph 8: Plea Agreement

       Mr. Vallerius has agreed to forfeit voluntarily in immediately to the United

  States all items that are specifically referenced in his plea agreement including

  99.98947177 Bitcoin and approximately 121.94805811 Bitcoin cash.
Case 1:17-cr-20648-RNS Document 59 Entered on FLSD Docket 10/08/2018 Page 2 of 4



            Page 6 Paragraph 13: Offense Conduct

     Mr. Vallerius acted as a senior moderator and vendor on Dream Market and

  played a crucial role in supporting daily illicit transactions between buyers and

  sellers on Dream Forum.

     Pages 11 Paragraph 37: Offense Conduct

  Strictly speaking, Mr. Vallerius was a moderator who made recommendations to

  those above him and passed on instructions to others below him on matters

  involving advertisements, networking and transactions.

     Page 14 Paragraph 49: Role Assessment

  Mr. Vallerius does not contest the three-level role enhancement for being a manager

  or supervisor nor does he contest the activities in which he engaged. However, he

  did not consider himself to be an “administrator”

     Page 13 Paragraph 42: Base Offense Level

  There appears to be a typographical error in this paragraph. Where it says

  “630,439.20 kg of “cocaine” it should say “marijuana.”

     Page 16 Paragraph 69: Family and Personal Data

  Mr. Vallerius’ wife resides in France and has frequently visited her mother in

  Israel.

     Page 16 Paragraph 70: Family and Personal Data

  His home was purchased for between $34,000 and $36,000 USD.
Case 1:17-cr-20648-RNS Document 59 Entered on FLSD Docket 10/08/2018 Page 3 of 4



     Page 17 Paragraph 74: Family and Personal Data

  Mr. Vallerius was given a prescription for Oxycdone by his French physician for

  pain resulting from a prior motorcycle accident.

     Page 18 Paragraph 80: Substance Abuse

  This paragraph incorrectly lists one of the drugs taken by Mr. Vallerius as “ABVD”

  when it should say “APVP.”

     Page 18 Paragraph 84: Education and Vocational Skills

  This paragraph should be corrected to say that Mr. Vallerius served in the Israeli

  military.

  18 U.S.C. 3553 FACTORS

           The government and Mr. Vallerius are recommending to the Court that a

  sentence of 240 months on each count to be served concurrently with each other is a

  sentence which is sufficient but not greater than necessary to achieve all of the

  sentencing objectives contained in 18 U.S.C. 3553. The parties have come to this

  conclusion after a lengthy and in depth discussion of the totality of the

  circumstances surrounding this investigation and Mr. Vallerius’ participation in the

  offenses.

           For this and other reasons to be presented at his sentencing hearing Mr.

  Vallerius requests this Court to adopt the joint recommendation of the parties and

  sentence him to 240 months on each count to be served concurrently with each

  other.
Case 1:17-cr-20648-RNS Document 59 Entered on FLSD Docket 10/08/2018 Page 4 of 4



                                    Respectfully submitted,
                                    MICHAEL CARUSO
                                    FEDERAL PUBLIC DEFENDER


                             By:    /s/ Anthony J. Natale _______
                                    Anthony J. Natale
                                    Supervisory Assistant Federal Public Defender
                                    Florida Bar No. 296627
                                    150 West Flagler Street, Suite 1500
                                    Miami, Florida 33130-1556
                                    Tel: (305) 533-4246/Fax: (305) 536-4559
                                    E-mail: anthony_natale@fd.org




                             CERTIFICATE OF SERVICE

        I HEREBY certify that on October 8, 2018, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that

  the foregoing document is being served this day on all counsel of record via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.



  By: /s/Anthony J. Natale______________
